                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PRIMERICA LIFE INSURANCE COMPANY,

       Plaintiff,

v.                                                          CV No. 18-109 JCH/CG

CYNTHIA MONTOYA and BIANCA TRUJILLO,

       Defendants.


BIANCA TRUJILLO,

       Cross-Claimant,

v.

CYNTHIA MONTOYA,

       Cross-Defendant.


                     ORDER TO SUBMIT CLOSING DOCUMENTS

       At the settlement conference held on Friday, August 2, 2019, the parties reached

a negotiated resolution in this matter.

       IT IS THEREFORE ORDERED that closing documents be filed no later than

Tuesday, September 3, 2019, absent a request showing good cause for an extension.




                                   _________________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
